737 So. 2d 634 (1999)
Rosa Lee CLARK, Appellant,
v.
STATE of Florida, Appellee.
No. 98-645.
District Court of Appeal of Florida, First District.
July 29, 1999.
Nancy A. Daniels, Public Defender; Tracy T. Murphy, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Denise O. Simpson, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Rosa Lee Clark (Clark) was found guilty by a jury of one count of forgery, one count of uttering a forgery, and one count of grand theft. We reverse the conviction for forgery and affirm the convictions for uttering a forgery and grand theft.
It was alleged at trial that Clark forged and cashed a check that belonged to the victim, Gladys McMillon. Clark was identified from a videotape of the transaction as the person presenting and cashing the forged check. However, there was no evidence of any description with respect to who had forged the check. Although the evidence was sufficient to show that the check was forged and that Clark uttered a forgery, the evidence was insufficient to show that Clark was the person who committed the crime of forgery.
Accordingly, we reverse Clark's conviction for forgery. We affirm in all other respects.
*635 AFFIRMED in part and REVERSED in part.
ERVIN, LAWRENCE and BROWNING, JJ., CONCUR.